ORDER
PER CURIAM.
James Patout Burns, Jr. appeals a decree of dissolution ordering him to pay Patricia Colling Egan Burns monthly maintenance of $3,000 and requiring him to maintain a life insurance policy for her benefit.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).